Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-15 are pending, claim 15 is new, claim 1 is amended, and claims 5, 6, and 11 are withdrawn. 
Election/Restrictions
Claims 5, 6, and 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/10/2021.
Applicant's election with traverse of invention I in the reply filed on 06/10/2021 is acknowledged.  The traversal is lacking any grounds/arguments to why the election/restriction was made.  This is not found persuasive because arguments are lacking.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
sufficient" in claim 1 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “sufficient length” has been rendered by use of the term sufficient, as the claim limitation on another relative term “nearly” to describe what encompasses sufficient length.
The term "nearly" in claim 1 is a relative term which renders the claim indefinite.  The term "nearly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “nearly equal” has been rendered indefinite by use of the term “nearly” as it is unclear what constitutes nearly equal (i.e. to what extent can the liquid have less velocity then the gas ad be considered nearly equal), the specification fails to disclose what near/nearly means and gives no ranges or numbers for the velocity to clarify the relative term.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. 1,986,407) in view of Roth (U.S. 2020/0245569).
With respect to claim 1, Parker discloses a nozzle system (figure 1) comprising:
a gas source conduit (figure 2, conduit 31 of the noted blower) carrying a gas (air) at a controlled velocity and pressure (blower 31 being controlled by #66); a liquid conduit (figure 2, #37) being in fluid communication with the gas conduit (figure 2, within #32 with air coming from 31), the liquid conduit disposed centrally within the gas conduit (see figure 2 as #32 is central to #31), the liquid flowing through the liquid conduit at a controlled velocity and pressure (page 1, column 1, lines 1-10, having needle valve 31 controlling the flow of fluid to the nozzle), the liquid conduit discharging liquid into the gas conduit, wherein the liquid is traveling in the same direction as the gas flow (figure 2), wherein the controlled velocity of the gas within the gas conduit is lower than the controlled velocity of the liquid within the liquid conduit (page 1, column 2, rows 30-45, discloses the a rapidly moving stream of air under low pressure applied to the spray, noting at the bottom of column 1 to top of column 2 that the air envelopes the liquid material, atomizes it, and carries the liquid material, as the noted liquid and gas are mixed);
wherein a diameter of the gas conduit is more than twice as great as a diameter of the liquid conduit (see figure 2, #31 is way larger then twice that of #32)
a liquid-gas conduit (figure 2, #32) in fluid communication with both the liquid conduit and the gas conduit (figure 2) and which is of sufficient length to enable the liquid to be accelerated to a velocity 
an outlet (figure 2, at #46) from the liquid-gas conduit that can direct the liquid-gas flow to a surface for the purpose of cleaning the surface. Parker fails to disclose being adapted to wash a vehicle. 
Roth, paragraph 0024, discloses water being used with various wax, additives, detergents, and the like allowing the spray device to be modified to clean as desired for application to a vehicle (paragraph 0028). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the device of Parker with other fluids, such as water mixed with additives and with wax, to allow the system to be used in cleaning/waxing, making the nozzle thus adapted to wash vehicles.
With respect to claim 2, Parker discloses one nozzle in fluid communication with both the liquid and the gas source conduit (as there is one nozzle at the end in which the liquid and gas are supplied to).
With respect to claim 3, Parker discloses the diameter of the gas source conduit is greater than the diameter of the liquid-gas conduit (figures 2 and 3, as #31s diameter is larger than the end of #32 and #32 is far larger than that of the nozzle at the end of #37).
With respect to claim 4, Parker discloses the gas is air (being air supplied by the blower).
With respect to claims 7 and 8, Parker discloses the use of chemicals (insecticides), and in the combination found in claim 1 with Roth discloses water containing chemicals, the water containing vehicle waxes.
	Roth, paragraph 0024, discloses water being used with various wax, additives, detergents, and the like allowing the spray device to be modified to clean as desired. 

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Roth as applied to claim 1 and further in view of Her (U.S. 2013/0001085).
	With respect to claim 10, Utter discloses the use of water, but fails to specify the liquid is purified water. 
	Her, paragraph 0006, disclose purified water is known to not be harmful to the skin. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the device of Parker utilizes purified water, so as to not be harmful to the skin (when spraying the fluid such as washing a vehicle, preventing unwanted damage to skin from the water). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Roth as applied to claim 1 above, and further in view of Drlik (U.S. 4,185,778).
	With respect to claim 15, Parker discloses the liquid conduit within the gas conduit (and noted turbulence occurring, as the fluid is supplied therein and gas has to flow about the conduit), but fails to disclose the conduit is L-shaped. 
	Drlik, figure 1, discloses a fluid conduit 11 with an L shape of 11 within the gas flow path of 16, allowing for the mixing of the fluid. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an L shaped conduit as disclosed by Drlik into the system of Parker as modified, as the shape of an L is known in the art, and it would have been obvious to one having ordinary skill in the art to use a selected shape as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04), note the application of the shape causing 
Response to Arguments/Amendments
	The Amendment filed (01/10/2022) has been entered. Currently claims 1-15 are pending, claim 15 is new, claim 1 is amended, and claims 5, 6, and 11 are withdrawn. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (07/02/2021). Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. Applicant did not make any specific arguments as to how their amendment overcame the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        /JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752